internal_revenue_service date cc ser geo atl ct f-601258-99 myanes number release date memorandum for district_counsel atlanta from subject barry j finkelstein s assistant chief_counsel criminal tax - proposed administrative forfeiture of computer equipment printers and typewriters we have reviewed your proposed law and fact memorandum from a policy perspective with respect to the proposed administrative forfeiture of the above referenced property while we concur with the proposed forfeiture from a policy standpoint we wonder whether i r s ’s limited resources are best served by instituting forfeiture proceedings for property valued at less than you indicate the computers and related equipment were seized under the authority of sec_7302 based on violations of sec_7602 generally sec_7302 authorizes the seizure and forfeiture of property used or intended to be used in violation of any of the internal revenue laws to be forfeitable under sec_7302 the government must prove by a preponderance_of_the_evidence that the property was used as an active aid in the violation of the internal revenue laws 777_f2d_1358 9th cir was charged with conspiracy to impede and impair the lawful function of the internal_revenue_service by aiding and assisting in the preparation of false and fraudulent_returns in violation of u s c sec_371 and sec_7206 to which he entered into a plea agreement and was subsequently sentenced to incarceration grant ’s conviction satisfies the required burden the computers printers and other office equipment seized were essential and instrumental in conducting ’s illegal tax_return preparation businesses we note the proposed forfeiture fails to comply with cid’s lem ix forfeiture_case selection criteria cid’s lem ix forfeiture_case selection criteria however the chief cid can make an exception to this rule if he determines that one of the exceptions apply the e-mail included with the law and fact cc ser geo atl ct f-601258-99 memorandum indicates the chief cid has made the required determination that although the proposed forfeiture does not comply with their guidelines as discussed in greater detail below he believes the items seized were critical instrumentalities of the crime and it would not be appropriate to return them further he believes the egregiousness of this preparer scheme warrants the forfeiture of these items as long as the chief cid makes this determination we authorize you to recommend and refer for forfeiture the above reference property pursuant to sec_7302 additionally we note the significant time lapse from the time of seizure to instituting forfeiture proceedings four year and ten months we agree that as has not raised any claims of right for the property seized during this time period and as the delay between the conclusion of the criminal case and instituting the forfeiture proceedings is not substantial five months no significant due process issues are apparent lastly if a claim and cost bond is filed and forfeiture must proceed judicially referral must be to the department of justice tax_division ccdm c should you have any questions or wish to discuss this matter further please feel free to contact marta yanes of my staff on
